DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 6, 7, 13, 14, 19 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112 (a) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  Examiner notes that if significant changes are made to the claims, a new search may be required.  If the applicants would like to discuss these issues with the examiner, the examiner encourages the applicant to setup an interview for discussing the 112 issues.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-3, 6, 8-10, 13-16, 19 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for providing methods of “determining.....”, does not reasonably provide enablement for any and all determining methods as broadly claimed. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The claims each similarly broadly recite operations of “determining” without providing any details of the “determining” . The use of this overly broad language encompasses ways of “determining” operations not contemplated by the disclosure. One skilled in the art would not be able to make and use the entire scope of the claimed invention without undue experimentation. See, for example, In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993). See also In re Goodman, 11 F.3d 1046, 1052, 29 USPQ2d 2010, 2015 (Fed. Cir. 1993) and In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).
The examiner notes that claims 4, 5, 7, 11, 12, 17 and 18 all provide adequate details of the “determining” operations without going beyond the scope of the disclosure.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 8-14 contains one or more of the limitations “obtaining module” “local gamma value determining module” “approximate gamma value determining module” and “a gamma value determining module” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “module” coupled with functional language without reciting sufficient structure to achieve the function.  
Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-9 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  The specification, in regards to the above “modules” appear to refer to the processor in the invention as illustrated in Fig. 5. 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2, 9 and 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, 9 and 16 recites the limitation “each interval” and is expressed in a manner as if it was previously claimed.  There is insufficient antecedent basis for this limitation in the claim.  In order to further prosecution, “each interval” will be construed in the manner defined by primary reference, Chen, [0007, 0023].

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-4, 8-12 and 15-18 are rejected under 35 U.S.C. 102 (a)(1)(a)(2) as being anticipated by Chen (CN 109166559, US Publication 2020/0154003 used for translation). 
Regarding independent claim 1, Chen teaches a determining method of a gamma value, comprising: 
obtaining a plurality of target gray scales from a gray scale range of a display panel (In [0044], Chen teaches of obtaining a plurality of target gray scales from a gray scale range of 0 to 255.  In [0044], the plurality of target gray scales (gray scale binding points) are in one example, 255, 254, 223, 128, 64, 31, 1 and 0. Via a light sensor, Chen acquires the brightness values of the above target gray scales.  [0044-0045]);
determining a local gamma value of each of the target gray scales of the plurality of the target gray scales; determining an approximate gamma value of the display panel according to the local gamma value of the plurality of the target gray scales; and determining a gamma value of the display panel according to the approximate gamma value (In [0047], Chen teaches of calculating the approximate gamma value of each gray scale in the display panel and starting in [0051], discloses of using a preset gamma value interval to be compared to the approximate gamma value and adjusting the approximate gamma value based on the comparison to the preset gamma value interval, for determining a gamma value [0051-0054]).
Regarding dependent claim 2, Chen teaches the determining method of the gamma value as claimed in claim 1, wherein the step of obtaining the plurality of the target gray scales from the gray scale range of the display panel comprises: 
within the gray scale range of the display panel, a gray scale is preset at each interval and one of the target gray scales are determined to obtain the plurality of the target gray scales (As cited in claim 1, Chen discloses of using a plurality of gray scale value intervals (based on gamma values) for the plurality of target gray scales for determining a plurality of compensated target gray scales based on a comparison to value of the interval and performs this calculation at each target gray scale to obtain a plurality of compensated target gray scales.  Repeating this process for each of the plurality of gray scales at each of the plurality of intervals causes Chen to obtain a plurality of target gray scales).
Regarding dependent claim 3, Chen teaches the determining method of the gamma value as claimed in claim 2, wherein:
the gray scale range of the display panel ranges from 0 to 255, and ([0044]);
the preset gray scale of the interval comprises O gray scales, 2 gray scales, or 4 gray scales (In one example, in [0056-0057], Chen teaches of a preset gamma value comprising an interval of [1.9-2-5] and adjusts the preset gray scale based on the comparison to the interval and adjusts the gamma value of the gray scale based on if the value is smaller or larger, indicating at least two gray scales corresponding to the interval and the gamma values).
Regarding dependent claim 4, Chen teaches the determining method of the gamma value as claimed in claim 1, wherein the step of determining the local gamma value of each of the target gray scales of the plurality of the target gray scales comprises: 
measuring brightness corresponding to each of the target gray scales of the plurality of the target gray scales; and determining the local gamma value of each of the target gray scales according to the brightness corresponding to each of the target gray scales (As cited in claim 1, Chen teaches of using a light sensor for acquiring the brightness of each target gray scale of the display panel and calculating a gamma value of each target gray scale to determine a local gamma value ([0057])).
Regarding independent claim 8, Chen teaches a determining device of a gamma value, comprises:
an obtaining module configured to obtain a plurality of target gray scales from a gray scale range of a display panel (In [0044], Chen teaches of obtaining a plurality of target gray scales from a gray scale range of 0 to 255.  In [0044], the plurality of target gray scales (gray scale binding points) are in one example, 255, 254, 223, 128, 64, 31, 1 and 0. Via a light sensor, Chen acquires the brightness values of the above target gray scales.  [0044-0045]);
a local gamma value determining module configured to determine a local gamma value of each of the target gray scales of the plurality of the target gray scales; an approximate gamma value determining module configured to determine an approximate gamma value of the display panel according to the local gamma value of the plurality of the target gray scales; and a gamma value determining module configured to determine a gamma value of the display panel according to the approximate gamma value (In [0047], Chen teaches of calculating the approximate gamma value of each gray scale in the display panel and starting in [0051], discloses of using a preset gamma value interval to be compared to the approximate gamma value and adjusting the approximate gamma value based on the comparison to the preset gamma value interval, for determining a gamma value [0051-0054]).
Claim 9 has similar limitations to claim 2 and is rejected in the same manner in view of the processor performing the method of operations as cited in claim 8.
Claim 10 has similar limitations to claim 3 and is rejected in the same manner in view of the determining device of claim 8.
Claim 11 has similar limitations to claim 4 and is rejected in the same manner in view of the determining device of claim 8.
Claim 15 has similar limitations to claim 1 and is rejected in the same manner and further claims:
A display terminal, comprising a processor and memory unit, wherein the memory unit is configured to store instructions and data, and the processor is configured to perform a plurality of steps as follows (Abstract, display panel, a processor to run the program and a memory for storing the program executable by the processor, [0013-0014]).
Claim 16 has similar limitations to claim 2 and is rejected in the same manner in view of the display terminal of claim 15.
Claim 17 has similar limitations to claim 4 and is rejected in the same manner in view of the display terminal of claim 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN 109166559, US Publication 2020/0154003 used for translation) in view of Wang (US Publication 2019/0266968).
Regarding dependent claim 5, Chen teaches the determining method of the gamma value as claimed in claim 1, wherein the step of determining the approximate gamma value of the display panel according to the local gamma value of the plurality of the target gray scales comprises:
Although Chen teaches in [0044] of using an operation involving taking the average brightness of each pixel point as a gray scale brightness value, Chen does not explicitly disclose:
calculating an average value of the local gamma value of the plurality of the target gray scales and using the average value as the approximate gamma value of the display panel 
However, in the same field of endeavor, Wand discloses in [0115] of taking images of the display panel at different target gray scales and taking an average of a local gamma curve value as an approximate gamma value of the display panel.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the display panel of Chen, to include the feature of calculating an average value of the local gamma value of the plurality of the target gray scales and using the average value as the approximate gamma value of the display panel, as disclosed by Wang, to obtain gray scale compensation value of uneven areas more precisely. [0115].
Claim 12 has similar limitations to claim 5 and is rejected in the same manner in view of the determining device of claim 8.
Claim 18 has similar limitations to claim 5 and is rejected in the same manner in view of the display terminal of claim 15.

Conclusion
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure:
US Patent Publication 2019/0108780 to Meng discloses of using test gray scales values on a standard Gamma curve and providing gamma curve correction, but does not disclose the limitations of the objected claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chad Dicke whose telephone number is (571)270-7996.  The examiner can normally be reached on Monday-Friday 8AM-4PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAD M DICKE/Primary Examiner, Art Unit 2693